UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5088


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ZARQUROUS LEQUIS SANDERS, a/k/a Carwright,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cr-00332-HEH-3)


Submitted:   January 25, 2011             Decided:   February 11, 2011


Before KING, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles D. Lewis, Richmond, Virginia, for Appellant.      Neil H.
MacBride, United States Attorney, Michael R. Gill, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Zarqurous Lequis Sanders appeals his 137-month prison

sentence after pleading guilty to conspiracy to obstruct, delay,

and    affect       commerce    by   robbery,       in   violation     of    18    U.S.C.

§ 1951(a) (2006), and bank robbery, in violation of 18 U.S.C.

§§ 2,   2113(a)       (2006).        On   appeal,    Sanders     contends     that    his

sentence is unreasonable because it is greater than necessary to

achieve the purposes of sentencing.                 We affirm.

               We review a sentence imposed by the district court

under a deferential abuse-of-discretion standard.                           See Gall v.

United States, 552 U.S. 38, 51 (2007).                     The first step in this

review requires us to ensure that the district court committed

no significant procedural error, such as improperly calculating

the guideline range, failing to consider the 18 U.S.C. § 3553(a)

(2006) factors, or failing to adequately explain the sentence.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                            We

then    consider      the   substantive      reasonableness       of    the    sentence

imposed taking into account the totality of the circumstances,

including the extent of any variance, but giving due deference

to    the   district     court’s      decision      that   the   § 3553(a)        factors

justify the extent of the variance.                  Gall, 552 U.S. at 51.           When

we    review    a    sentence    outside     the    advisory     guideline        range —

whether as a product of a departure or a variance — we consider

whether the district court acted reasonably both with respect to

                                            2
its decision to impose such a sentence and with respect to the

extent   of    the    divergence      from       the   range.    United      States     v.

Hernandez-Villanueva, 473 F.3d 118, 123 (4th Cir. 2007).

              Sanders agreed to a stipulated statement of facts in

which he admitted that he committed eight bank robberies.                           Based

on the stipulated robberies, the probation officer determined

the    combined      offense   level       was    twenty-eight       by    adding     five

levels   for    more    than   five    units       pursuant     to   U.S.    Sentencing

Guidelines Manual (“USSG”) § 3D1.4 (2008).                      With a three-level

reduction      for    acceptance      of     responsibility,         Sanders’s      total

offense level was twenty-five; and with his criminal history

category IV, his advisory guideline range was 84 to 105 months

in prison.          Neither party objected to the presentence report,

and the district court adopted its findings and calculations.

              The    Government    moved         for    an   upward       departure     or

variance, contending that the advisory guideline range did not

adequately address Sanders’s conduct or criminal history, and

his criminal history category should be raised two levels from

IV to VI resulting in a sentencing range of 110 to 137 months.

Specifically, the Government asked for a one-level increase to

account for the uncounted robberies pursuant to USSG § 3D1.4

cmt.    background,      and   another        one-level      increase       under     USSG

§ 4A1.3(a)(2) because three of Sanders’s six prior felonies were

not assigned criminal history points and his criminal history

                                             3
category substantially underrepresented the seriousness of his

criminal history and the likelihood that he would commit other

crimes.    Sanders argued the Government was asking the district

court to second-guess the Sentencing Commission and the judge

who gave him a suspended sentence on four of his felonies.

            The district court granted the Government’s motion and

sentenced Sanders at the top of the new range to 137 months in

prison.        The   court     found   that   Sanders’s      bank    robbery   spree

involved eight banks and $151,342, took place in five separate

states over a thirty-seven day period, and Sanders committed the

first robbery only six months after being released from prison.

The court noted commentary accompanying USSG § 3D1.4 provided

that a departure would be warranted in the unusual case where

additional offenses resulted in a total of significantly more

than    five    units,    and    the    court    found      that    the   facts    and

circumstances of this bank robbery spree were atypical.

            Moreover, the district court found that the guidelines

as     calculated      did      significantly      underrepresent          Sanders’s

criminal    history      and    likelihood      that   he    would    commit      other

crimes.        He had six other prior felony convictions, five of

which were for offenses committed as recently as 2006, but he

received no criminal history points for three of them.                      When he

committed the bank robberies, he was on a suspended sentence,

and the court found his prior sentences had failed to promote

                                          4
respect   for   the   law,   provide    for     deterrence,      or   protect    the

community.      The court furthermore found the advisory guideline

range failed to serve the sentencing factors under § 3553(a).

           Based      on   Sanders’s    sustained        history      of    criminal

activity, the number of convictions for which no criminal points

were assessed, his likelihood of continuing criminal activity,

failure of prior periods of incarceration, and the seriousness

and scope of the series of offenses before the court, the court

found the advisory guideline range failed to promote respect for

the law, provide for deterrence, and account for the nature and

circumstances    of    the   underlying       offense.     In    determining      an

appropriate range and sentence, the court separately reviewed

the ranges for an offense level twenty-five and criminal history

category IV and V, and found each to be inadequate.                        The court

determined that a range of 110 to 137 months, and a sentence of

137 months, were each adequate but not longer than necessary to

achieve the sentencing objectives under § 3553(a).

           After reviewing the record and giving due deference to

the district court’s decision, we conclude that the district

court did not abuse its discretion, and Sanders’s sentence is

both procedurally and substantively reasonable.                       The district

court   acted   reasonably    both     with    respect    to    its   decision    to

sentence Sanders outside his advisory guideline range, and with

respect to the extent of its divergence from that range.

                                        5
           We therefore affirm the district court’s judgment.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                              AFFIRMED




                                    6